Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 5/13/2021.
Claims 1-24 are pending.

Response to Argument
Applicant’s arguments, see page 10, filled on 5/13/2021, with respect to claim objection of claims 1-24 have been fully considered and are persuasive. The claim objection has been withdrawn.
Applicant’s arguments, see page 10, filled on 5/13/2021, with respect to 35 U.S.C. §112(b) rejection of claims 2-11 and 13-22 have been fully considered and are persuasive. The 35 U.S.C. §112(b) rejection has been withdrawn.
Applicant’s arguments, see page 11, filled on 5/13/2021, with respect to 35 U.S.C. §101 rejection of claims 23 and 24 have been fully considered and are persuasive. The 35 U.S.C. §101 rejection has been withdrawn.
Applicant’s arguments, see page 11, filled on 5/13/2021, with respect to Double Patenting Rejection of claims 1-24 have been fully considered and the Double Patenting Rejection is sustained until a Terminal Disclaimer with respect to US Patent No. 10,470,203 is filled.

Applicant’s arguments filled on 5/13/2021 with respect to 35 U.S.C. §102 of claims 1-7, 9-18, and 20-24 have been fully considered but not persuasive.

Regarding independent claims 1, 2, 12, 13, 23 and 24, applicant argues that “What Xiong completely fails to disclose or suggest is "transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity P" as recited in Claim 1 (and similarly in independent Claims 2, 12, 13, 23 and 24). Rather, Xiong merely discloses that SR resources may have different periodicities and that the SR resource can be transmitted in different symbols. Xiong never explicitly mentions the transmission of scheduling request messages at all in the cited paragraphs, much less the timing of the transmission of such scheduling request messages. Rather, Xiong merely discloses that "a UE may be configured with dedicated SR resources 105 with a symbol-level periodicity" and "the SR starting symbol can be configured as a part of the PUCCH resource". Xiong is concerned with "determining whether SR transmit opportunities will collide with downlink (DL) signals being received", not reducing signaling overhead associated with scheduling request messages. As a result, Xiong does not limit signaling overhead by allowing a node or UE to determine the available symbols in a slot based on only one symbol being configured in the manner recited in Claim 1 (and similarly in independent Claims 2, 12, 13, 23 and 24). 
For at least these reasons, independent Claims 1, 2, 12, 13, 23 and 24 are allowable, and withdrawal of their rejections is respectfully requested..” on pages 13-14. (Emphasis added)

In response to applicant’s argument, the examiner respectfully disagrees with the argument above.

[0117] FIG. 9 shows a flow diagram 900 of an example method of communication in a 5G NR network according to various inventive embodiments and may generally include a network access station, such as a gNB, identifying 905 to a UE, an indication of the symbols the UE should use as sub-slot periodicity for requesting UL resources, e.g., symbols when SRs may be transmitted by the UE, and in certain embodiments, how the SRs are transmitted, e.g., as part of PUCCH information. 
[0118] As mentioned earlier, the SR starting symbol can be configured as a part of the PUCCH resource. For example, an SR configured with 2-symbol periodicity, where the SR is transmitted in symbol #0, 2, 4, 6, 8, 10, 12, and the starting symbol in PUCCH resource is 1. In this case, the PUCCH can be transmitted with the SR starting at symbol #1 and reoccurring at symbol #s 3, 5, 7, 9, 11, 13. When PUCCH duration exceeds the configured SR periodicity or exceeds the slot boundary, UE may drop the PUCCH carrying SR.
Xiong teaches a SR/(refer as scheduling request) is transmitted at symbol #0, 2, 4, 6, 8, 10, 12 of the PUCCH resource/(refer as a request transmission symbol T), when the SR is configured with 2-symbol periodicity/(refer as periodicity P), the SR is transmitted with the SR starting at symbol #1/(refer as reference symbol R). In other words, Xiong taught the UE being configured for transmitting the SR at symbol #0, 2, 4, 6, 8, 10, 12 of the PUCCH resource/(request transmission symbol T) based on the SR starting at symbol #1/(reference symbol R) and the 2-symbol periodicity/(periodicity P). Thus, Xiong completely discloses and suggest all features as recited in Claim 1 (and similarly in independent Claims 2, 12, 13, 23 and 24), in particular “transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity P”.

Secondly, regarding applicant’s argument of “Xiong never explicitly mentions the transmission of scheduling request messages at all in the cited paragraphs, much less the timing of the transmission of such scheduling request messages”, Xiong’s cited paragraph 118 and all other paragraphs of Xiong indicate the teaching of the transmitting “SR” and the timing at sub-slot level/symbol-level periodicities. The scheduling request message and other limitations recited in the claim are being wordy. The “SR” as indicated in Xiong is understood as “scheduling request” or “scheduling request message”. Therefore, in Xiong, a transmitting SR referred to as a transmission of the scheduling request message and a slot-level/symbol-level periodicity referred to the timing of the transmission of the scheduling request message as claimed. 

Thirdly, regarding applicant’s argument of  “Xiong does not limit signaling overhead by allowing a node or UE to determine the available symbols in a slot based on only one symbol being configured in the manner recited in Claim 1”, are not the same as of applicant’s invention. It is noted that these features upon which applicant relies which set forth above are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). Thus, the argument of the limitations that are not in the claims is irrelevant.

In view of above responses, independent Claims 1, 2, 12, 13, 23 and 24 are not allowable, and their rejections are sustained.

Further, applicant argues that “Claims 3-7, 9-11, 14-18 and 20-22 are each dependent from either independent Claims 1, 2, 12 or 13, the patentability of which is discussed above. 
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. As set forth above responses, the independent Claims 1, 2, 12 or 13, are not patentable over the cited art of the record, their dependent claims 3-7, 9-11, 14-18 and 20-22, are also not patentable for at least the same reasons as of independent claims 2 and 13.

Applicant’s arguments filled on 5/13/2021 with respect to 35 U.S.C. §103 of claims 8 and 19 have been fully considered but not persuasive.

	Regarding claims 8 and 19, applicant argues that “Thus, Claims 8 and 19 are allowable, at least by virtue of their dependency from an allowable claim.  Further, these claims recite additional limitations which, in conformity with the features of independent Claims 2 or 13, are not disclosed or suggested by the art of record. The dependent claims are therefore believed patentable. However, the individual reconsideration of the patentability of each claim on its own merits is respectfully requested” on page 8-9.

In response to applicant’s argument, the examiner respectfully disagrees with the argument above. As set forth above responses, the independent Claims 2 and 13, are not patentable over the cited art of the record, their dependent claims 8 and 19, are also not patentable for at least the same reasons as of independent claims 2 and 13.

Claim Objections
Claims 2-11 and 13-24 are objected to because of the following informalities:    
Claim 2 recited, “the user equipment comprising processing circuitry configured with:” in line 2. For clarity, it is suggested to include the colon “:” after comprising to distinguish the body and the preamble of the claim -- “the user equipment comprising: processing circuitry configured with”--.
Claim 13 recited, “the radio node comprising processing circuitry configured with:” in line 2. For clarity, it is suggested to include the colon “:” after comprising to distinguish the body and the preamble of the claim -- “the radio node comprising: processing circuitry configured with”--.
Dependent claims 3-11 and 14-22 are also objected since they are depended on objected claims 2 and 13.
Appropriate corrections are required.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the 

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Halahati et al. (US Patent No 10,470,203) (referred as Halahati’s 203).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Halahati et al. (US Patent No 10,470,203) (referred as Halahati’s 203) by adding the well-known elements and functions as set forth below.

Regarding claim 1, Halahati’s 203 discloses a method of operating a user equipment in a radio access network, the user equipment being configured with a reference time resource available in at least one slot, for transmission of a scheduling request by the user equipment, the reference time resource comprising a reference symbol R, each of the at least one slot having a slot duration that is based on a number N of symbols in the slot, the user equipment being further configured with a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration, the method comprising (see claim 1, lines 1-8): 
transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity P (see claim 1, lines 17-22), 

Regarding claim 2, Halahati’s 203 discloses A user equipment for a radio access network, the user equipment being configured with: 
a reference time resource available in at least one slot, for transmission of a scheduling request by the user equipment, the reference time resource comprising a reference symbol R, each of the at least one slot having a slot duration that is based on a number N of symbols in the slot (see claim 4, lines 1-15); 
a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration (see claim 4, lines 1-8); and 
the user equipment being configured for transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity ¶ (see claim 4, lines 23-25).

Regarding claim 3, Halahati’s 203 discloses The user equipment according to claim 2, wherein the periodicity P corresponds to one of 2 and 7 symbols (see claim 1, lines 15-16).

Regarding claim 4, Halahati’s 203 discloses The user equipment according to claim 2, wherein at least one of: the scheduling request message is transmitted over at least one symbol; and the reference time resource comprises at least one symbol (see claim 3).

Regarding claim 5, Halahati’s 203 discloses The user equipment according to claim 2, wherein the scheduling request message is a physical control channel message (see claim 1, lines 1-8).

Regarding claim 6, Halahati’s 203 discloses The user equipment according to claim 2, wherein at least one of: at least one of the periodicity P and the reference symbol R is semi-statically configured; and at least one of the periodicity P and the reference symbol R is configured utilising Radio Resource Control signaling(see claim 1, lines 11-12).

Regarding claim 7, Halahati’s 203 discloses The user equipment according to claim 2, wherein the periodicity P and the reference symbol R are configured with the same message or with different messages (see claim 1, lines 1-8).

Regarding claim 8, Halahati’s 203 discloses The user equipment according to claim 2, wherein the request transmission symbol T is earlier in a slot than the reference symbol R of the same slot (see claim 1, lines 8-10).

Regarding claim 9, Halahati’s 203 discloses The user equipment according to claim 2, wherein the user equipment is configured with a slot offset, the slot offset indicating a starting slot from which the reference time resource is available (see claim 1, lines 10).

Regarding claim 10, Halahati’s 203 discloses. The user equipment according to claim 2, wherein the scheduling request message comprises one of 1 and 2 bits (see claim 1, lines 15-16).

Regarding claim 11, Halahati’s 203 discloses The user equipment according to claim 2, wherein 1 bit of the scheduling request message indicates whether the user equipment requests resources for transmission by the user equipment (see claim 1, lines 1-8).

Regarding claim 12, Halahati’s 203 discloses A method of operating a radio node in a radio access network, the method comprising: configuring a user equipment with a reference time resource available in at least one slot for transmission of a scheduling request by the user equipment, the reference time resource comprising a reference symbol R, each of the at least one slot having a slot duration that is based on a number N of symbols in the slot (see claim 1, lines 1-8), the user equipment also being configured with a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration (see claim 1, lines 1-8); and receiving a scheduling request message at a request reception symbol RC which is based on the reference symbol R and the periodicity ¶ (see claim 1, lines 1-8).

Regarding claim 13, Halahati’s 203 discloses A radio node for a radio access network, the radio node being configured to: configure a user equipment with a reference time resource available in at least one slot for transmission of a scheduling request by the user equipment, the reference time resource comprising a reference symbol R, each of the at least one slot having a slot duration that is based on a number N of symbols in the slot (see claim 7, lines 1-8), the user equipment also being configured with a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration (see claim 7, lines 12-14); and receive a scheduling request message at a request reception symbol RC which is based on the reference symbol R and the periodicity ¶ (see claim 7 lines 21-23).

Regarding claim 14, Halahati’s 203 discloses The radio node according to claim 13, wherein the periodicity P corresponds to one of 2 and 7 symbols (see claim 7, lines 18-19).

Regarding claim 15, Halahati’s 203 discloses The radio node according to claim 13, wherein at least one of: the scheduling request message is transmitted over at least one symbol; and the reference time resource comprises at least one symbol (see claim 7, lines 19).

Regarding claim 16, Halahati’s 203 discloses The radio node according to claim 13, wherein the scheduling request message is a physical control channel message (see claim 7, lines 22).

Regarding claim 17, Halahati’s 203 discloses The radio node according to claim 13, wherein at least one of: at least one of the periodicity P and the reference symbol R is semi-statically configured; and at least one of the periodicity P and the reference symbol R is configured utilising Radio Resource Control signaling (see claim 8).

Regarding claim 18, Halahati’s 203 discloses The radio node according to claim 13, wherein the periodicity P and the reference symbol R are configured with the same message or with different messages (see claim 4, lines 8).

Regarding claim 19, Halahati’s 203 discloses The radio node according to claim 13, wherein the request transmission symbol T is earlier in a slot than the reference symbol R of the same slot (see claim 4, lines 18-19).

Regarding claim 20, Halahati’s 203 discloses The radio node according to claim 13, wherein the user equipment is configured with a slot offset, the slot offset indicating a starting slot from which the reference time resource is available (see claim 7, lines 12-14).

Regarding claim 21, Halahati’s 203 discloses The radio node according to claim 13, wherein the scheduling request message comprises one of 1 and 2 bits (see claim 7, lines 18-19).

Regarding claim 22, Halahati’s 203 discloses The radio node according to claim 13, wherein 1 bit of the scheduling request message indicates whether the user equipment requests resources for transmission by the user equipment (see claim 7, lines 19).

Regarding claim 23, Halahati’s 203 discloses A computer storage medium storing an executable computer program that, when executed, causes processing circuitry to at least one of control and perform a method of operating a user equipment in a radio access network (see claim 4, lines 1-8), the user equipment being configured with a reference time resource available in at least one slot, for transmission of a scheduling request by the user equipment, the reference time resource comprising a reference symbol R, each of the at least one slot having a slot duration that is based on a number N of symbols in the slot, the user equipment being further configured with a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration (see claim 4, lines 13-16), the method comprising: transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity ¶ (see claim 4, lines 17-22).

Regarding claim 24, Halahati’s 203 discloses A computer storage medium storing an executable computer program that, when executed, causes processing circuitry to at least one of control and perform a method of operating a radio node in a radio access network (see claim 7, lines 1-5), the method comprising: configuring a user equipment with a reference time resource available in at least one slot for transmission of a scheduling request by the user equipment, the reference time resource comprising a reference symbol R (see claim 7, lines 6-12), each of the at least one slot having a slot duration that is based on a number N of symbols in the slot (see claim 7, 14-16), the user equipment also being configured with a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration; and receiving a scheduling request message at a request reception symbol RC which is based on the reference symbol R and the periodicity (see claim 7, lines 21-26).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7, 9-18, and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 20190045529).

Regarding claim 1, Xiong discloses a method of operating a user equipment in a radio access network [¶¶ 14, 57; a method UE (601 and 602) may be configured to connect, e.g., communicatively couple, with a radio access network (RAN) 610], the user equipment being configured with a reference time resource available in at least one slot, for transmission of a scheduling request by the user equipment [¶¶ 21, 117-118; uplink control channel (PUCCH) resource utilized in new radio (NR) must accommodate the various potential time resources, referred to as “slots” being utilized for transmission for a scheduling request], the reference time resource comprising a reference symbol R [¶¶ 118; SR starting symbol #1/ (reference symbol R) can be configured as a part of the PUCCH resource/reference time resource], each of the at least one slot having a slot duration that is based on a number N of symbols in a slot [¶¶ 119, ; a set of symbols in a slot of a TDD frame for reception of DL control signals], the user equipment being further configured with a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration [¶ 26; SR configured with 2 -symbol periodicity, where the SR is transmitted in symbol #0, 2, 4, 6, 8, 10, 12, and the starting symbol in PUCCH resource is 1], the method comprising: 
transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity [¶ 118; transmitting the SR at symbol #0, 2, 4, 6, 8, 10, 12 of the PUCCH resource/(request transmission symbol T) based on the SR starting at symbol #1/(reference symbol R) and the 2-symbol periodicity/(periodicity P)].

Regarding claim 2, Xiong discloses a user equipment for a radio access network [¶¶ 14, 57; UE (601 and 602) is configured to connect, e.g., communicatively couple, with a radio access network (RAN) 610, also see Fig. 7, electronic device 700], the user equipment being configured with: 
a reference time resource available in at least one slot, for transmission of a scheduling request by the user equipment [¶¶ 21, 117-118; uplink control channel (PUCCH) resource/(reference time resource) utilized in new radio (NR) must accommodate the various potential time resources, referred to as "slots" being utilized for transmission for a scheduling request], the reference time resource comprising a reference symbol R [¶¶ 118; SR starting symbol/(reference symbol R) can be configured as a part of the PUCCH resource/(reference time resource)], each of the at least one slot having a slot duration that is based on a number N of symbols in the slot [Fig. 5, ¶¶ 54-57, 119; a set of symbols in a slot of a TDD frame for reception of DL control signals]; 
a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration [¶¶ 26, 54; SR configured with 2-symbol periodicity/(requesting periodicity P) with time period shorter than the slot duration]; and 
the user equipment being configured for transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity ¶ [¶ 118; the UE is configured for transmitting a SR/(scheduling request)  at symbol #0, 2, 4, 6, 8, 10, 12 of the PUCCH resource/(request transmission symbol T) based on the SR starting at symbol #1/(reference symbol R) and the 2-symbol periodicity/(periodicity P)].

Regarding claim 3, Xiong discloses the user equipment according to claim 2, wherein the periodicity P corresponds to one of 2 and 7 symbols [¶ 117; wherein the 2-symbol periodicity/(periodicity P) corresponds to the reoccurring at symbol #s 3, 5, 7, 9, 11, 13].

Regarding claim 4, Xiong discloses the user equipment according to claim 2, wherein at least one of: the scheduling request message is transmitted over at least one symbol [¶ 121; the DL control region with maximum CORESET duration (e.g., 3 symbols in a slot) in time].; and the reference time resource comprises at least one symbol [Fig. 5, ¶¶ 31, 55, Table 1; PUCCH format occasions within 14-symbols slot on symbol indices 2, 6, and 10].

Regarding claim 5, Xiong discloses the user equipment according to claim 2, wherein the scheduling request message is a physical control channel message [¶¶ 55, 58; the SR configured on PUCCH format].

Regarding claim 6, Xiong discloses the user equipment according to claim 2, wherein at least one of: 
at least one of the periodicity P and the reference symbol R is semi-statically configured [¶ 41; a configured SR transmission opportunity collides with either DL or unknown symbols (if the latter is also semi-statically configured) in time]; and 
at least one of the periodicity P and the reference symbol R is configured utilising Radio Resource Control signaling [¶¶ 49, 124, 133; configured SR resources being received in radio resource control (RRC) signaling].

Regarding claim 7, Xiong discloses the user equipment according to claim 2, wherein the periodicity P and the reference symbol R are configured with the same message or with different messages [¶ 120; the SR periodicity and starting symbol in downlink control information (DCI) of the same message].

Regarding claim 9, Xiong discloses the user equipment according to claim 2, wherein the user equipment is configured with a slot offset, the slot offset indicating a starting slot from which the reference time resource is available [¶¶ 55, 128; scheduling request (SR) resources specifying SR transmission within physical uplink control channel (PUCCH) resources comprising a bitmap over slot symbols wherein each bit in the bitmap indicate starting symbol position of the PUCCH occasion within a slot].

Regarding claim 10, Xiong discloses the user equipment according to claim 2, wherein the scheduling request message comprises one of 1 and 2 bits [¶¶ 58, 128; a bitmap [1 0 1 0 1 0 0] may be used where each bit corresponds to each PUCCH format occasion and `1` indicates that particular PUCCH format occasion is allowed for SR transmission].

Regarding claim 11, Xiong discloses the user equipment according to claim 2, wherein 1 bit of the scheduling request message indicates whether the user equipment requests resources for transmission by the user equipment [¶ 58; a bitmap [1 0 1 0 1 0 0] may be used where each bit corresponds to each PUCCH format occasion and `1` indicates that particular PUCCH format occasion is allowed for SR transmission].

Regarding claim 12, the claim recites the method of operating a radio node in a radio access network for performing the method steps of claim 1; therefore, claim 12 is rejected along the same rationale that rejected claim 1.

Regarding claim 13, the claim recites the a radio node in a radio access network (see Xiong, Fig. 7 ¶ 82) for performing the method steps of claim 13; therefore, claim 24 rejected along the same rationale that rejected claim 13.

Regarding claims 14-18 and 20-22, the claims recite the method of operating a radio node in a radio access network for performing the method steps of claim 3-7 and 9-11, respectively; therefore, claims 14-18 and 20-22 are rejected along the same rationale that rejected claims 3-7 and 9-11, respectively.

Regarding claim 23, the claim recites the computer storage medium storing an executable computer program for performing the method steps of claim 1; therefore, claim 23 is rejected along the same rationale that rejected claim 1.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8 and 19 are rejected under 35 U.S.C. 103 unpatentable over Xiong et al. (US 20190045529) in view of Papasakellariou (US 2018/0124815).

Regarding claim 8, Xiong discloses the user equipment according to claim 2, but does not explicitly disclose wherein the request transmission symbol T is earlier in a slot than the reference symbol R of the same slot.
However, Papasakellariou discloses wherein the request transmission symbol T is earlier in a slot than the reference symbol R of the same slot [¶ 101; transmit PUSCH in earlier slot symbols and PUCCH in later slot symbols, wherein the M.sub.PUXCH RBs for a total or M.sub.sc.sup.PUXCH=M.sub.PUXCHN.sub.sc.sup.RB SCs 640 for a PUSCH transmission BW ("X"="S") or for a PUCCH transmission BW ("X"="C")].  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the request transmission symbol T is earlier in a slot than the reference symbol R of the same slot” as taught by Papasakellariou in the system of Xiong, so that it would providing dynamic resource availability for transmission of scheduling requests (SRs) from user equipments (UEs) [see Papasakellariou, 4].

Regarding claims 19, the claim recites radio node according to claim 13 for performing the method step of claim 8; therefore, claims 19 is rejected along the same rationale that rejected claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHONG LA/Primary Examiner, Art Unit 2469